SEABURY, J.
The plaintiff sued the defendant upon a written contract of guaranty. The defendant pleaded infancy. It is conceded that the defendant was an infant at the time that the contract was made. The plaintiff seeks to overcome this defense by the claim that after the defendant became of age he wrote the plaintiff, asking that an itemized bill be sent to him. This act was not such a ratification of the contract of guaranty as to render the defendant liable upon it. *7222 Cyc. 604, and cases cited; International Text-Book Co. v. Connelly, 206 N. Y. 188, 197, 99 N. E. 722, 42 L. R. A. (N. S.) 1115.
The defense of infancy having been established, the judgment is reversed, with costs, and the complaint dismissed, with costs. All concur.